Title: To John Adams from Ann Frances Harrod Adams, 8 February 1819
From: Adams, Ann Frances Harrod
To: Adams, John


				
					My dear Sir
					Quincy February 8th 1819
				
				I have heard, with some surprize, your proposition to Mr Adams that we should once more take up our residence with you. It is not unnatural that you should wish to have your Children with you, but with so numerous a family as ours it cannot be expected that we should at all times promote your enjoyment, and there may be many times when the necessary wants and recreations of Children would be a great interuption to your own pursuits and the hours you may wish to pass in tranquility. As it regards myself I can say with truth that nothing would afford me higher satisfaction than to devote the remaining years of my life to the divided duty I owe my Husband and Children and yourself who have been to us Parent and friend. Were you alone I should not despair of rendering your home as comfortable as it could be, bereft of her who was its ornament. Her examples I should strive to imitate but her united virtues and heavenly graces few earthly beings can hope to attain.If we find it possible to make any arrangements to place some of our Children at School it is our wish and intention to do it should the plan meet with your approbation.There are many circumstances which have occurred to my mind, that I can not name on paper—If I could see you alone without exciting suspicion I would mention my impressions upon a subject most interesting to us all, and which want to be settled for the mutual interest and harmony of the family circle. In the interval believe me my dear Sir with every sentiment of affection and respect your daughter
				
					Ann Adams
				
				
			